


EXHIBIT 10.48


Big Lots, Inc. Nonemployee Director
Compensation Package and Share Ownership Requirements
May 30, 2013




Compensation Package1 


Annual Board Retainer - Nonexecutive Chair


$160,000


Annual Board Retainer - Nonemployee Director


$70,000


Annual Committee Retainer - Audit Committee - Chair


$30,000


Annual Committee Retainer - Audit Committee - Member


$15,000


Annual Committee Retainer - Compensation Committee and Nominating/Corporate
Governance Committee - Chair


$20,000


Annual Committee Retainer - Compensation Committee and Nominating/Corporate
Governance Committee - Member


$10,000


Board Meeting Fee


$0


Committee Meeting Fee


$0


Telephonic Meeting Fee - All Types2


$750


Annual Donation by the Company to a Charitable Organization Nominated by
Director


$15,000


Annual Matching Donation by the Company to an Charitable Organization Receiving
a Donation from a Director


$15,000


Grant Date Fair Value of Big Lots, Inc. Common Shares Underlying Annual Grant of
Restricted Stock Award3


$100,000







Share Ownership Requirements


Under the minimum share ownership requirements applicable to all non-employee
directors and senior executives, each director must, at a minimum, own common
shares having an aggregate value equal to four times (4x) his or her annual
Board retainer (as is in effect at the time compliance with the requirements is
evaluated). Each existing director will be required to meet the requirements on
the date of the 2013 annual meeting of shareholders and at subsequent annual
meetings. A newly elected director will be required to meet the requirements on
the date of the first annual meeting following the fifth anniversary of his or
her election. Shares counted toward these requirements include common shares
held directly or through a broker, unvested restricted stock, and vested but
unexercised in-the-money stock options4.















--------------------------------------------------------------------------------



1
The Board and committee retainers for chairs are in lieu of the Board and
committee retainers for members.

2 
The telephonic meeting fee is to be paid only for telephonic meetings exceeding
one per fiscal quarter for each committee and the Board.

3 
Equity awards are granted pursuant to the Big Lots 2012 Long-Term Incentive Plan
or its successor.

4 
For vested but unexercised in-the-money stock options, only the difference in
value between the then-current fair market value of the common shares and the
exercise price will be counted toward the share ownership requirements.





